Citation Nr: 0527974	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  04-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for degenerative disc disease of the lumbar spine, currently 
rated as 20 percent disabling.

2.  Entitlement to assignment of a higher disability rating 
for bronchitis, chronic, with chronic obstructive pulmonary 
disease (COPD) and emphysematous changes, currently rated as 
30 percent disabling.

3.  Entitlement to assignment of a higher disability rating 
for hepatitis B, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service between May 
1973 and July 1987.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2003, 
a statement of the case was issued in December 2003 and a 
substantive appeal was received in January 2004.  In January 
and February 2005, the veteran submitted directly to the 
Board additional evidence regarding his appeal.  By way of 
correspondence dated in August 2005, the veteran waived 
agency of original jurisdiction (AOJ) review of this new 
evidence.  

The issue of entitlement to assignment of a higher disability 
rating for hepatitis B is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In January 2005, the veteran filed a claim of entitlement to 
a total evaluation based on individual unemployability (TDIU) 
due to service-connected disabilities.  This matter is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease of the lumbar 
spine, is productive of mild radiculopathy with moderate 
limitation of motion and no evidence of ankylosis.

2.  The veteran's service-connected disability, described for 
rating purposes as bronchitis, chronic, with chronic 
obstructive pulmonary disease (COPD) and emphysematous 
changes, is productive of FEV-1 of 85% of predicted and 
FEV-1/FVC of 78%.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5293 
(2002), 5243 (2005).

2.  The criteria for entitlement to a disability rating in 
excess of 30 percent for bronchitis, chronic, with chronic 
obstructive pulmonary disease (COPD) and emphysematous 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6600, 
6602-6604 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought.  The April 2001 and December 2003 
letters informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining and the types of evidence  was responsible for 
submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The Board also notes that the April 2001 and December 2003 
letters implicitly notified the appellant that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  He was also advised to tell the RO about any other 
evidence or information that he thought would support his 
claim.  The Board believes that a reasonable inference from 
such communications was that the appellant must also furnish 
any pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in April 2001 and the initial rating 
decision was issued in September 2002.  Thus, the VCAA notice 
was timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA medical records, and private medical records.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  The Board notes that the veteran has been 
afforded a VA examination.  As such, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the appellant as relevant to these 
issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the appellant with the 
claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
service-connected disabilities is to be considered during the 
entire period from the initial assignment of the rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.



Lumbar Spine

A May 2001 VA examination report shows that the veteran 
reported daily low back pain.  On physical examination, the 
veteran had normal posture and full range of motion of the 
lumbar spine.  In his diagnosis, the examiner stated that the 
veteran had lumbar degenerative disc disease and that pain 
caused moderate functional impairment.

Private medical records from March 2001 show that an MRI 
confirmed degenerative disc disease and prominent disc 
protrusion at L3-L4.  An MRI report from October 2003 shows 
that the small disc protrusions at L3-L4 and L4-L5 had 
slightly progressed since March 2001.  There was no evidence 
of nerve root impingement at L3-L4 and evidence of mild 
bilateral nerve root impingement at L4-L5.

A VA examination report from June 2004 shows that the veteran 
complained of back pain after working for about three hours 
and fatigue with repetitive bending at about one hour.  He 
also complained of leg numbness and tingling if he sits for 
long periods.  He does not use an assistive device.  He does 
not have a history of spasms.  On physical examination, the 
veteran had 80 degrees of flexion, with pain at 50 degrees.  
He could extend to 30 degrees with pain at 30 degrees.  He 
could laterally bend to 30 degrees.  His gait and stance were 
normal.  His neurological examination was completely intact 
with the exception of mild bilateral decreased temperature on 
the inside of the calf and in the dorsum on the foot.  His 
deep tendon reflexes were intact and straight-leg raises were 
negative bilaterally.  He had full strength in the lower 
extremities and could easily heel walk and toe-to-toe walk 
was normal.  The examiner specifically noted that he felt the 
veteran's numbness in his lower extremities was less likely 
than not a result of his low back pain.

Private medical records from August 2004 show that the 
veteran underwent an additional MRI.  The MRI results were as 
follows:  small, broad-based disc protrusion at L3-L4 with no 
evidence of nerve root impingement and a small, broad-based 
disc protrusion at L4-L5 with mild bilateral foraminal 
narrowing and evidence of mild bilateral nerve root 
impingement.  The examiner noted that there was essentially 
no change since the prior MRI in October 2003.  An x-ray 
report from August 2004 notes that there was evidence of mild 
degenerative disc disease but no acute abnormalities were 
identified and there was no change since the prior 
examination.

An October 2004 examination report from The Pain 
Rehabilitation Group shows that the veteran complained of 
deep, aching pain over his lower back region.  He reported 
muscle spasms with activity.  He denied loss of strength in 
the lower extremities and any loss of bowel/bladder control.  
On physical examination, the lumbar spine revealed diffuse 
tenderness of the paraspinals around L3, L4, L5 and S1, but 
no distinct trigger point of activity was found.  No SI joint 
tenderness was noted bilaterally.  There was no evidence of 
ischial bursa tenderness or greater trochanteric bursa 
tenderness.  Straight leg raising was negative bilaterally 
and his extremities were without clubbing, cyanosis or edema.  
Pulses were palpable in his feet dorsal pedis and posterior 
tibialis bilaterally.  Motor testing was at full strength and 
symmetric in the lower extremities bilaterally with no focal 
weakness, atrophy or fasciculations noted.  Deep tendon 
reflexes were full and symmetrical throughout his lower 
extremities.  His gait was slightly antalgic favoring the 
left leg.  The diagnoses were symptomatic broad-based disc 
bulge at L3-4 with a smaller bulge noted at L4-5 with left 
radicular features and muscles spasm of the thoracolumbar 
region.

A December 2004 letter from Dr. Scott Schaffer states that 
the veteran has significant lumbar pain which the patient 
reports radiates down the left lower extremity.  The 
physician attributes the veteran's complaints of left lower 
extremity pain to multiple lumbar radiculopathies associated 
with a central herniated nucleus pulposes at L3-4 with a left 
lateral herniated nucleus pulposes and a small broad-based 
disc bulge at L4-5.  The physician noted that the veteran has 
been prescribed pain killers and muscle relaxants.   A 
February 2005 letter from Dr. Lesley Serrano notes that the 
veteran has an L3-L4 vertebral disc protrusion and an L4-L5 
vertebral disc protrusion with nerve root impingement.

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Code 5293.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  
 
Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

2) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; 

3) 40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

The Board first notes that the evidence of record shows some 
radiculopathy.  However, the June 2004 VA examination report 
shows the veteran's neurological examination results were 
within normal limits.  His deep tendon reflexes were intact 
and his straight leg raises were negative.  The October 2004 
private medical provider examination showed that the veteran 
had full motor strength of the lower extremities and that 
straight leg raises were negative.  In addition, pulses were 
palpable in the veteran's feet, and his deep tendon reflexes 
were full and symmetrical.  As such, the Board does not find 
that a rating in excess of 20 percent is warranted under 
Diagnostic Code 5293 or 5243 for intervertebral disc syndrome 
as there is no evidence of severe intervertebral disc 
syndrome characterized by recurring attacks with little 
intermittent relief or physician-prescribed bedrest.  As 
discussed in detail below, there is also no medical evidence 
to suggest a rating in excess of 20 percent is warranted 
under the either the old or new criteria for rating spinal 
disabilities based on limitation of motion or lumbosacral 
strain.  Further, there is no persuasive evidence of 
associated objective neurologic abnormalities to warrant 
separate evaluations. 

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 30 
percent rating for severe limitation of motion and under the 
old Diagnostic Code 5295 a 40 percent rating was assigned 
with severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the revised regulations, a 40 percent rating is not 
warranted unless there is unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.

The May 2001 and VA examination report shows full range of 
motion of the veteran's lumbar spine and the June 2004 VA 
examination report shows flexion is limited by pain to 50 
degrees.  Thus, there is no medical evidence to demonstrate 
that the veteran's lumbar spine disability is limited to 30 
degrees or less of flexion or is manifested by favorable 
ankylosis of the entire thoracolumbar spine in order to 
warrant a rating in excess of 20 percent under the revised 
diagnostic codes for rating spinal disabilities.  As for 
application of the former Diagnostic Codes 5292 and 5295, the 
May 2001 and June 2004 examination reports do not show any 
evidence of severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion in order 
to warrant a rating in excess of 20 percent under former 
Diagnostic Code 5295.  Moreover, the May 2001 and June 2004 
examination reports show, at most, moderate limitation of 
motion, even when taking into consideration pain, 
fatigability and lack of endurance.  Thus, there is no basis 
for awarding a disability rating in excess of 20 percent for 
the veteran's lumbar spine disability under former Diagnostic 
Code 5292.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, the preponderance of the 
evidence is against a finding that the veteran's lumbar spine 
disability more nearly approximates the criteria for a 
disability rating in excess of 20 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the June 2004 examination 
report reflect consideration of pain.

Bronchitis, chronic, with chronic obstructive pulmonary 
disease (COPD) and emphysematous changes

Private medical records show that the veteran sought 
treatment for lung pain, shortness of breath, coughing and 
wheezing.  He was diagnosed with chronic bronchitis, 
pneumonia, and chronic obstructive pulmonary disease (COPD).  
Private medical records also include a December 2002 
pulmonary function test which shows FEV-1 of 85% of 
predicted.  A May 2005 pulmonary function test shows FEV-1 of 
103% of predicted and FEV-1/FVC of 81%.

A May 2001 VA examination report shows that the veteran 
reported having recurrent bronchitis in service and that he 
currently has bronchitis several times a year.  The veteran 
also complained of shortness of breath with walking distances 
and with walking uphill.  The veteran noted that he used an 
albuterol inhaler.  On physical examination, the veteran's 
chest was clear to auscultation.  The diagnosis was recurrent 
bronchitis.  The corresponding pulmonary function test from 
May 2001 shows FEV-1 of 89.8% of predicted and FEV-1/FVC of 
78%.

A June 2004 VA examination report shows that the veteran 
complained of multiple episodes of bronchitis and pneumonia 
over the last several years, shortness of breath, and 
coughing.  He also reported using an inhaler on a daily 
basis.  The examiner stated that he felt the veteran's 
bronchitis and emphysema were all symptoms of his COPD.  The 
corresponding pulmonary function test from June 2004 shows 
FEV-1 of 93.1% of predicted and FEV-1/FVC of 81%.

Diagnostic Code 6600 for chronic bronchitis provides that 
where the FEV- 1 or the FEV-1/FVC ratio is 71 to 80 percent 
predicted, or, DLCO (SB) is 66 to 80 percent predicted, a 10 
percent rating is assigned.  Where the FEV-1 or the FEV-1/FVC 
ratio is 56 to 70 percent of the predicted value or the DLCO 
(SB) is 56 to 65 percent, a 30 percent evaluation is 
assigned.  Where the FEV-1, the FEV-1/FVC or the DLCO (SB) is 
40 to 55 percent of the predicted value, or the maximum 
oxygen consumption is 15 to 20 milliliters per kilogram per 
minute (with cardiorespiratory limit), a 60 percent 
evaluation is assigned.  Where the FEV-1 is less than 40 
percent of the predicted value or the ratio FEV-1/FVC is less 
than 40 percent, or the DLCO (SB) is less than 40 percent of 
the predicted value or maximum exercise capacity less than 15 
milliliters per kilogram per minute of oxygen consumption 
(with cardiac or respiratory limitation) or cor pulmonale 
(right heart failure) or right ventricular hypertrophy or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization) or episode(s) of acute respiratory failure 
or requires outpatient oxygen therapy, a total 100 percent 
rating is assigned.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Under Diagnostic Code 6602 for bronchial asthma, a 30 percent 
disability evaluation is warranted for FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  For FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids, a 60 percent disability evaluation is 
warranted.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The Board notes that rating criteria for emphysema 
(Diagnostic Code 6604) are the same as the rating criteria 
for COPD (Diagnostic Code 6603).  The rating criteria are as 
follows:

FEV-1 of 40 to 55 percent predicted; or, FEV-1/FVC of 40 to 
55 percent; or, DLCO(SB) of 40 to 55 percent predicted; or, 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).........................60 percent.

FEV-1 of 56 to 70 percent predicted; or, FEV1/FVC of 56 to 70 
percent; or, DLCO(SB) 56 to 65 percent 
predicted..................30 percent.

38 C.F.R. § 4.97, Diagnostic Codes 6603, 6604.

38 C.F.R. §  4.96 states that ratings under diagnostic codes 
6600 through 6817 and 6822 through 6847 will not be combined 
with each other.  Where there is lung or pleural involvement, 
ratings under diagnostic codes 6819 and 6820 will not be 
combined with each other nor with diagnostic codes 6600 
through 6817 or 6822 through 6847.  A single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

The medical evidence of record does not show that the 
veteran's disability is manifested by FEV-1 of 40 to 55% of 
predicted or FEV-1/FVC of 40 to 55%.  The medical evidence 
also does not show that the veteran's disability is 
manifested by DLCO (SB) of 40 to 55% predicted or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  Additionally, the medical evidence 
of record does not show that monthly visits to a physician 
are required for care of exacerbations or at least three 
courses of systemic corticosteroids are required each year.  
In fact, the record shows that the veteran's FEV-1 is, at 
worst, 85% of predicted and his FEV-1/FVC is, at worst, 78%.  
Thus, the medical evidence of record does not show that the 
veteran's disability is manifested by symptomatology which 
meets the criteria for a rating in excess of 30 percent under 
Diagnostic Codes 6600 or 6602-6604.  In fact, based on the 
results of the veteran's pulmonary function testing, the 
veteran does not even meet the criteria for a 30 percent 
rating under Diagnostic Codes 6600, 6603 or 6604.  
Nevertheless, the evidence of record does show that the 
veteran requires daily use of an inhaler.  Therefore, the 
veteran's disability meets the criteria for a 30 percent 
rating under Diagnostic Code 6602 which provides for a 30 
percent rating when daily inhalational therapy is required.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In reviewing the veteran's appeal, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to assignment of a higher disability rating for 
degenerative disc disease of the lumbar spine, currently 
rated as 20 percent disabling, is not warranted.  Entitlement 
to assignment of a higher disability rating for bronchitis, 
chronic, with chronic obstructive pulmonary disease (COPD) 
and emphysematous changes, currently rated as 30 percent 
disabling, is not warranted.  To this extent, the appeal is 
denied. 


REMAND

In this case, the veteran has recently submitted medical 
documents which include a May 2005 form from The Clinics of 
North Texas stating that tests reveal damage to the veteran's 
liver.  The veteran, by way of correspondence dated in June 
2005, states that these new tests reveal that his hepatitis B 
is active and that he is being referred to a specialist for 
hemochromatosis.  Additionally, the Board notes that the 
veteran's claim for service connection was filed in August 
2000 and that criteria for evaluation of liver disease under 
Diagnostic Code 7345, which is used to evaluate disability 
from hepatitis B, was revised on July 2, 2001.  The RO does 
not appear to have rated the veteran's hepatitis B disability 
under both the old and new rating criteria.

In light of the foregoing facts, the Board believes that this 
issue must be remanded in order to obtain any additional 
medical records that might be available regarding recent 
treatment for the veteran's hepatitis B and for a VA 
examination in order to assess the extent and severity of the 
veteran's current hepatitis B and for the RO to evaluate the 
disability under both the old and new rating criteria.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ask him if there are any additional 
medical records available that are 
relevant to his liver disability claim 
and, if so, have the veteran sign the 
appropriate consent forms to obtain any 
such relevant medical records, with 
particular emphasis on the veteran's 
alleged treatment by a specialist for his 
current liver disability.

2.  After allowing for an appropriate 
time for response to the request above, 
the veteran should be scheduled for an 
appropriate VA examination to ascertain 
the severity of his service-connected 
hepatitis B.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All examination 
findings are to be clearly reported in 
accordance with VA rating criteria (both 
old and current) applicable to the 
disability so that the RO and the Board 
may properly apply such criteria.  

3.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the issue of entitlement to an 
increased rating for hepatitis B (under 
both old and current rating criteria) and 
determine if a higher rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


